Name: 77/804/EEC: Council Decision of 20 December 1977 on action by the European Social Fund for women
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-12-27

 Avis juridique important|31977D080477/804/EEC: Council Decision of 20 December 1977 on action by the European Social Fund for women Official Journal L 337 , 27/12/1977 P. 0014 - 0014++++COUNCIL DECISION OF 20 DECEMBER 1977 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR WOMEN ( 77/804/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 71/66/EEC OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ) , AS AMENDED BY COUNCIL DECISION 77/801/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 4 ) , WHEREAS THE HEADS OF STATE OR OF GOVERNMENT , MEETING IN ROME ON 25 AND 26 MARCH 1977 , AGREED ON THE NEED TO UNDERTAKE ACTION TO RESOLVE CERTAIN SPECIFIC LABOUR MARKET PROBLEMS , ESPECIALLY AS REGARDS THE TRAINING AND EMPLOYMENT OF WOMEN ; WHEREAS THE SITUATION AS REGARDS WOMEN WHO ARE UNEMPLOYED OR SEEKING EMPLOYMENT SHOWS THE NEED FOR SPECIFIC JOINT ACTION AIMED AT IMPROVING THE BALANCE BETWEEN SUPPLY AND DEMAND ON THE COMMUNITY LABOUR MARKET ; WHEREAS , IN ORDER TO OVERCOME SPECIFIC OBSTACLES TO THE ENTRY OR RE-ENTRY OF WOMEN INTO WORKING LIFE , VOCATIONAL TRAINING FOR WOMEN MUST BE ACCOMPANIED BY COMPLEMENTARY MEASURES ; WHEREAS IT IS ALSO ESSENTIAL TO ENCOURAGE THE VOCATIONAL ADAPTATION OF INSTRUCTORS ; WHEREAS THE PROCEDURES OF THE FUND HAVE BEEN DEFINED IN COUNCIL REGULATION ( EEC ) NO 2396/71 OF 8 NOVEMBER 1971 IMPLEMENTING THE COUNCIL DECISION OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 5 ) , AS AMENDED BY REGULATION ( EEC ) NO 2893/77 ( 6 ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . ASSISTANCE MAY BE GRANTED FROM THE FUND , PURSUANT TO ARTICLE 4 OF DECISION 71/66/EEC , FOR OPERATIONS TO ENCOURAGE THE EMPLOYMENT OF WOMEN OF OR OVER 25 YEARS OF AGE WITH NO VOCATIONAL QUALIFICATIONS OR WITH INSUFFICIENT VOCATIONAL QUALIFICATIONS WHERE THE ENTRY OR RE-ENTRY OF THESE PERSONS INTO WORKING LIFE PROVES PARTICULARLY DIFFICULT , PROVIDED THAT THESE OPERATIONS ARE FOR : - WOMEN WHO WISH TO EXERCISE AN OCCUPATION FOR THE FIRST TIME OR AFTER A LONG BREAK , OR - WOMEN WHO HAVE LOST THEIR EMPLOYMENT . SUCH OPERATIONS MUST INCLUDE VOCATIONAL TRAINING MEASURES IN THE FRAMEWORK OF MEASURES AIMED , ON THE ONE HAND , AT PREPARING FOR WORKING LIFE OR AT MOTIVATING NEW CHOICES OF OCCUPATION AND , ON THE OTHER , AT FACILITATING ENTRY INTO OCCUPATIONS WHERE THERE ARE JOB PROSPECTS . 2 . ASSISTANCE MAY ALSO BE GRANTED FROM THE FUND PURSUANT TO ARTICLE 4 OF DECISION 71/66/EEC FOR VOCATIONAL ADAPTATION OPERATIONS FOR INSTRUCTORS WHERE THESE PERSONS PURSUE THEIR ACTIVITIES IN CONNECTION WITH THE OPERATIONS REFERRED TO IN PARAGRAPH 1 . ARTICLE 2 THE AIDS ELIGIBLE FOR ASSISTANCE FROM THE FUND PURSUANT TO THIS DECISION SHALL BE THOSE LAID DOWN IN ARTICLE 3 ( 1 ) OF REGULATION ( EEC ) NO 2396/71 . ARTICLE 3 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AND SHALL ENTER INTO FORCE ON 1 JANUARY 1978 . IT SHALL APPLY TO OPERATIONS COVERED BY APPLICATIONS FOR ASSISTANCE WHICH HAVE RECEIVED THE APPROVAL OF THE COMMISSION BEFORE 1 JANUARY 1981 . DONE AT BRUSSELS , 20 DECEMBER 1977 . FOR THE COUNCIL THE PRESIDENT H . SIMONET ( 1 ) OJ NO L 28 , 4 . 2 . 1971 , P . 15 . ( 2 ) SEE PAGE 8 OF THIS OFFICIAL JOURNAL . ( 3 ) OJ NO C 266 , 7 . 11 . 1977 , P . 13 . ( 4 ) OPINION DELIVERED ON 26 AND 27 OCTOBER 1977 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 5 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 6 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL .